Final DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on June 2, 2021.  Claims 1-14 are pending in the application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korean on March 8, 2018.  It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0027291 application as required by 37 CFR 1.55.
Status of Objections and Rejections
New grounds of rejection are necessitated by Applicant’s amendments.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (L. Wang, et al., Three-dimensional Ni(OH)2 nanoflakes/graphene/nickel foam electrode with high rate capability for supercapacitor applications, International Journal of Hydrogen Energy 2014 (39), page 7876-84) in view of Yang (L. Yang, Graphene-Supported Ag-Based Core-Shell Nanoparticles for Hydrogen Generation in Hydrolysis of Ammonia Borane and Methylamine Borane, Applied Materials & Interfaces, 2013(5), page 8231-40).
2/G/NF supercapacitor electrode; [Abstract] lines 1-2: supercapacitor is a component for hydrogen fuel cell that generates hydrogen) composing:
a substrate (Fig. 1: graphene/nickel foam) including a graphene layer coated on a first metal (Fig. 1; page 7878, Col. 1, para. 2, lines 9-11: 3D graphene was synthesized by using NF (nickel foam) as substrate; here the first metal is nickel); and
a complex (Fig. 1: Ni(OH)2 nanoflakes) comprising a hydroxide of the first metal (Ni(OH)2 is a hydroxide of the first metal, nickel).

Wang does not explicitly disclose the complex comprising a second metal deposited on the substrate, wherein the complex includes a plurality of core-shell structures in which the second metal is a core and the hydroxide of the first metal is a shell, a core of each of the plurality of core-shell structures being isolated by the shell from a core of other core-shell structures, and the second metal has a higher standard reduction potential than the first metal.
However, Yang teaches graphene-supported Ag-based core-shell nanoparticles (NPs) for hydrogen generation (title).  The synthesized NPs were well-dispersed on graphene which helps to prevent the agglomeration (Fig. 1(a-d); page 8233, Col. 1, para. 3, lines 4-5).  As shown in Fig. 1c, the dark core is Ag, and the gray shell is Co, forming the Ag@Co core-shell NPs (page 8233, Col. 1, para. 3, lines 10-11; Fig. 1d showing a similar morphology for Ag@Ni core-shell NPs).  The metal of shell of graphene-supported Ag@M core-shall NPs can be M = Co, Ni, Fe (page 8233, Col. 1, para. 2, lines 2-3).  The reduction potential for Co is E0 (Co2+/Co) = - 0.28 eV, for Ni is 0 (Ni2+/Ni) = - 0.25 eV, and for Ag is E0 (Ag+/Ag) = + 080 eV (page 8233, Col. 1, para. 2, lines 7-10).  Thus, Yang teaches the complex (graphene-supported Ag@M core-shell NPs, when M = Co or Ni) comprising a second metal (Ag) deposited on the substrate (graphene), wherein the complex includes a plurality of core-shell structures (Fig. 1(a-d): indicating the Ag@M/graphene NPs are a plurality of core-shell structures) in which the second metal is a core (Fig. 1c: indicating the Ag is the core) and the first metal (Co or Ni) is a shell (Fig. 1(a-d): indicating the shell surrounding the core of Ag), a core of each of the plurality of core-shell structures being isolated by the shell from a core of other core-shell structures (Fig. 1(a-d): indicating each core being isolated by the shell from other cores), and the second metal has a higher standard reduction potential than the first metal (page 8233, Col. 1, para. 2, lines 7-10; the reduction potential of Ag is higher than that of Co or Ni).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang by substituting the Ni(OH)2 nanoflake with the plurality of core-shell structures for hydrogen generation, e.g., for hydrogen fuel cell, as taught by Yang because the core-shell Ag@M/graphene NPs (M = Co, Ni) have high catalytic activities (Yang, Abstract] lines 6-7; page 8231, Col. 1, para. 1, lines 4-6) for hydrogen generation.  Further, the combined Wang and Yang would necessarily result in the Ag core and Ni(OH)2 shell (here, nickel is the first metal and silver is the second metal).



Regarding claim 3-4, Wang and Yang disclose all limitations of claim 1 as applied to claim 1.  Wang does not explicitly disclose the second metal is a transition metal of group 10 or group 11 of the periodic table (claim 3) or includes a metal of Ag (claim 4). 
However, Yang teaches graphene-supported Ag-based core-shell nanoparticles (NPs) for hydrogen generation (title), including the core of Ag (page 8233, Col. 1, para. 3, lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang by incorporating Ag (a group 11 transition metal) into the complex as the core as taught by Yang.  The suggestion for doing so would have been that Ag is a suitable material to electrodes for hydrogen generation and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Regarding claim 5, the designation of “the substrate has an electric double layer or interfacial dipole structure composed of a first metal and a graphene layer” is deemed to be inherent properties for graphene-coated metal foam because Wang discloses the same materials with the same structure (Wang, Fig. 1: graphene/nickel foam by depositing 3D graphene on NF (nickel foam) as substrate) as those in the instant application, and thus they must have the same property, i.e., generating the electric 

Regarding claim 6, Wang and Yang disclose all limitations of claim 1 as applied to claim 1.  Wang and Yang do not explicitly the content of the graphene layer is 0.1 weight part to 0.5 weight part by 100 weight part of the first metal.
However, Wang teaches the growth of graphene on NF (Ni foam) can protect it from being oxidized again in air and simultaneously afford a good electrical contact for charge-transfer (page 7877, Col. 2, para. 2, lines 8-10), and adsorb the electrolyte anions and anchor the metal hydroxide on graphene surface to enhance the interfacial adhesion between the active material (Ni(OH)2) and current collector (Ni foam) (page 7877, Col. 2, para. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Yang by adjusting the content of the graphene layer to the first metal (Ni) in the electrode in order to obtain the desired amount of conductivity for charge-transfer and enhanced interfacial adhesion.  Furthermore, changes in concentration will not support the patentability of subject matter unless there is evidence indicating such concentration is critical.  Here, the graphene layer would not only afford good electrical contact, but anchor the metal hydroxide (i.e., the hydroxide of the first metal Ni(OH)2) to enhance the interfacial adhesion, so the content of the graphene layer to the first metal would be a result-effective variable to achieve an optimal interfacial adhesion.  Thus, it is not inventive to discover the optimal or workable ranges by routine experimentation. MPEP 2144.05.

Regarding claim 8, Wang and Yang disclose all limitations of claim 1 as applied to claim 1.  Wang and Yang do not explicitly the content of the complex is 2 weight part to 10 weight part by 100 weight part of the substrate.
However, Wang teaches the growth of graphene on NF can protect it from being oxidized again in air and simultaneously afford a good electrical contact for charge-transfer (page 7877, Col. 2, para. 2, lines 8-10), and adsorb the electrolyte anions and anchor the metal hydroxide on graphene surface to enhance the interfacial adhesion between the active material (Ni(OH)2) and current collector (Ni foam) (page 7877, Col. 2, para. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Yang by adjusting the content of the complex (Ni(OH)2) to the substrate (Ni foam) made of the first metal (Ni) in the electrode because the adjustment of the content of the graphene layer to the first metal (Ni) as applied to claim 6 would to necessarily result in the adjustment of the content of Ni(OH)2 to the substrate (Ni foam).  To get desired interfacial adhesion between the Ni(OH)2 and the substrate (Ni), not only the content of the graphene layer but also the content of the complex (Ni(OH)2) would be a result-effective variable.  Thus, it is not inventive to discover the optimal or workable ranges by routine experimentation. MPEP 2144.05.

Regarding claim 9, Wang teaches the hydroxide of the first metal (Ni(OH)2 is a hydroxide of the first metal, nickel) is in the form of a porous nanosheet (page 7879, 2 nanoflakes are vertically packed on NF, forming a 3D porous surface morphology).

Regarding claim 10, Wang teaches a sensor ([Abstract] line 1: supercapacitor; page 7877, Col. 1, para. 1, lines 4-5: electrochemical capacitors also known as supercapacitors; lines 19-20: Ni(OH)2 is more attractive in view of its well-defined electrochemical redox activity; thus the supercapacitor 1 is deemed to be a sensor including Ni(OH)2 on the electrode surface for electrochemical sensing), comprising the electrode of claim 1 as applied to claim 1.
The preamble of “for detecting glucose” is deemed to be a statement with regard to the intended use and are not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02(II).  The apparatus as taught by Wang and Yang is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 14, Wang and Yang disclose all limitations of claim 1 as applied to claim 1.  Wang does not explicitly the plurality of core-shell structures include a flow-like structure.
However, Yang teaches graphene-supported Ag-based core-shell nanoparticles (NPs) for hydrogen generation (title).  Here, the core-shell structure is deemed to be a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang by substituting the complex Ni(OH)2 nanoflakes with core-shell structures, i.e., a flower-like structure, as taught by Yang because the catalytic activity of the core-shell NPs are superior to the alloy and monometallic counterparts (Yang, page 8231, Col. 1, para. 1, lines 4-6).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Yang, and further in view of Yuksel (R. Yuksel, et al., Flexible, silver nanowire network nickel hydroxide core-shell electrodes for supercapacitors, Journal of Power Sources 2016 (328) page 167-73).
Regarding claim 7, Wang and Yang disclose all limitations of claim 1 as applied to claim 1.  Wang and Yang do not explicitly the content of the hydroxide of the first metal is 20 weight part to 50 weight part by 100 weight part of the second metal.
However, Yuksel teaches a core-shell electrode including a silver nanowire (Ag MW) network core and nickel hydroxide (Ni(OH)2) shell, in which the synergetic effect of highly conductive Ag NWs and high capacitive Ni(OH)2 facilitates ion and electron transport, and enhance electrochemical properties ([Abstract] lines -2, 5-6).  Here, the enhanced electrochemical properties are contributed from the conductive property of Ag NWs and the capacitive property of Ni(OH)2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Yang by adjusting the content of the hydroxide of the first metal (Ni(OH)2) to the second metal (Ag) as 2.  Furthermore, changes in concentration will not support the patentability of subject matter unless there is evidence indicating such concentration is critical.  Thus, it is not inventive to discover the optimal or workable ranges by routine experimentation. MPEP 2144.05
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in light of new grounds for rejection.
Applicant argues Yuksel discloses an interconnected network of silver, which is then coated in the nickel hydroxide over the connected network (page 8, para. 2, lines 1-2), not the amended limitation “a core of each of the plurality of core-shell structures are isolated by the shell from a core of other core-shell structures” (page 7, para. 3, lines 2-4).  This argument is moot because prior art, Yang, is now relied on to teach the plurality of core-shell structures in which a core of each of the plurality of core-shell structures are isolated by the shell from a core of other core-shell structures (Yang, Fig. 1(a-d); page 8233, Col. 1, para. 3, lines 4-5: the synthesized NPs were well-dispersed on graphene which helps to prevent the agglomeration).
Applicant argues the claimed electrode to have a substrate and complex including a second metal and a hydroxide of a first metal that has significant technical effects in terms of glucose sensing, and is not obvious in view of Wang and Yuksel (page 9, para. 4).  This argument is moot because in the instant rejection, Wang teaches Ni(OH)2/G/NF supercapacitor electrode for hydrogen fuel cell (Wang, Fig. 1; [Abstract] lines 1-2) comprising Ni(OH)2 nanoflakes and Yang teaches a plurality of Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795